Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the response filed on 04/04/2022.
Claims 1, and 3-15 are currently pending and have been examined in this application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/04/2022 has been entered.

Response to Arguments
Regarding rejection under 35 U.S.C 101
With respect to 35 U.S.C § 101, Applicant’s arguments, see pages 9 and 10 of Applicant’s response filed on 04/04/2022.  Applicant first argues that “the recitation of the "one or more interconnection lines" and "one or more generators" materially affect the functions of the system of claim 1 and how the method of claim 15 is carried out…. Similarly, the "predicted empty capacity" of the "one or more interconnection lines" to which the "one or more generators" supply power is subsequently used to predict "whether market fragmentation between the plurality of areas occurs." For at least these reasons, claims 1 and 15 should be found eligible under at least step 2A Prong 2 of the analysis.”  The Examiner has considered the Applicant’s argument, but respectfully disagrees.  The Examiner believes that the additional elements of "one or more interconnection lines" and "one or more generators", do not contain an improvement to a technology or technical field nor do they represent a particular machine, but instead amount to generally linking the use of a judicial exception to a particular technological environment or field of use.  In this instance, linking the use of a judicial exception to the technological field of electric power distribution.  The improvements are not directed towards the interconnection lines or generators themselves, but rather, the invention utilizes information regarding the additional elements to make predictions in order to improve a power trading system.  
See MPEP §§ 2106.04(d)
Limitations the courts have found indicative that an additional element (or combination of elements) may have integrated the exception into a practical application include:
• An improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a);
• Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b); 

The courts have also identified limitations that did not integrate a judicial exception into a practical application:
• Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).

Additionally, the additional elements of a Central Processing Unit (CPU), a memory,  a player behavior predicting unit, an operating generator predicting unit, a power generation behavior predicting unit, a market physical restriction predicting unit, a market predicting unit, a trading area fragmentation predicting unit, and a market price predicting unit, represent generic computer components and are recited at a high level of generality, such that they amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
With respect to the Applicant’s argument that “Furthermore, the Office Action's Step 2B analysis is essentially absent. Rather, the Office Action merely repeats the conclusions of the Step 2A analysis a second time... represent generic computer components and are recited at a high level generality such that they amount to no more than adding the words 'apply it' . . . . The same analysis applies here and does not amount to an inventive concept." Step 2B is not meant to be a repeat recitation of Step 2A.”, and furthermore that “In Step 2B, and Step 2B alone, MPEP § 2106.05(d) expressly instructs the Examiner to determine:… whether the additional element(s) are well-understood, routine, conventional activities”.  The Examiner has considered the Applicant’s argument but respectfully disagrees.   The claims were evaluated under both Step 2A Prong 2, and Step 2B.  As stated in MPEP 2106.04(d), most of the considerations of Step 2A Prong 2 and Step 2B overlap.

MPEP 2106.04(d),
Step 2A Prong Two is similar to Step 2B in that both analyses involve evaluating a set of judicial considerations to determine if the claim is eligible. See MPEP §§ 2106.05(a) through (h) for the list of considerations that are evaluated at Step 2B. Although most of these considerations overlap (i.e., they are evaluated in both Step 2A Prong Two and Step 2B).  

Per the guidelines of MPEP § 2106.05 :
Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include:
i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); 

With that in mind, the Examiner believes that per the Step 2B analysis, the additional elements of a Central Processing Unit (CPU), a memory,  a player behavior predicting unit, an operating generator predicting unit, a power generation behavior predicting unit, a market physical restriction predicting unit, a market predicting unit, a trading area fragmentation predicting unit, and a market price predicting unit, represent generic computer components and are recited at a high level of generality, such that they amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  These additional elements do not represent improvements to the functioning of a computer or a technology or technical field.  Therefore the additional elements do not amount to significantly more than the judicial exception and are not patent eligible.
With respect to the Applicant’s argument on page 10 of Applicant’s response filed on 04/04/2022, “The Examiner has not established, at least, that "determin[ing] a market price prediction value indicating a market price in each area in the prediction target period based on a prediction result from the trading area fragmentation prediction unit," was routine and conventional to one of ordinary skill in the art at the time the application was filed and accordingly, has failed to comply with the requisite Step 2B analysis.”, per the Step 2B analysis, the Examiner does not believe the additional elements fall within well-understood, routine, or conventional activities previously known in the industry, but instead has asserted that the additional elements amount to adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer.  
The Examiner still believes in light of the amendments that the amended claims discussed above still recite an abstract idea, and do not contain additional elements that would either integrate the abstract idea into a practical application or amount to significantly more than the judicial exception, and therefore have not overcome the 35 U.S.C 101 rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Under Step 1 of the Alice/Mayo test, the claims are directed to statutory categories.  Specifically, claims 1, 3-14 are directed to a system or machine, while claim 15 is directed to a method or process.
As per claim 1, claim 1 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.  
With respect to the revised Step 2A Prong 1 of the 2019 PEG, the limitations of: predicts behavior of the player and determines an order receiving and placing information prediction value,…predicts status of the one or more generators operated by the player using historic generated power supply amounts of the player and historic generator operation status of the one or more generators;…predicts future supplied electric energy of the generator based on the predicted operating status...predicts a power transportation path state and an empty capacity of the one or more interconnection lines which indicates power transmission capacity between the plurality of areas connected by the one or more interconnection lines…predicts a market price based on the order receiving and placing information prediction value,…predicts whether market fragmentation between the plurality of areas occurs based on a power demand amount for each area in a prediction target period, which is determined….as the order receiving and placing information prediction value, a power supply amount for each area in the prediction target period, and the predicted empty capacity of the one or more interconnection lines, wherein market fragmentation occurs when a planned value of a power interchange amount between the plurality of areas exceeds empty capacity of the one or more interconnection lines between the plurality of areas,…determines a market price prediction value indicating a market price in each area in the prediction target period based on a prediction result from the trading area fragmentation predicting unit, as drafted, cover certain methods of organizing human activity. That is, the steps of predicting a market price based on supplied energy, orders, and power demand fall within commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  The claim therefore recites an abstract idea. 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, the claims recite the additional elements of one or more interconnection lines, one or more generators, a Central Processing Unit (CPU), a memory,  a player behavior predicting unit, an operating generator predicting unit, a power generation behavior predicting unit, a market physical restriction predicting unit, a market predicting unit, a trading area fragmentation predicting unit, and a market price predicting unit.  With respect to the additional elements of one or more interconnection lines, one or more generators, these additional elements do not contain an improvement to a technology or technical field nor do they represent a particular machine, but instead amount to Generally linking the use of a judicial exception to a particular technological environment or field of use.  In this instance, linking the use of a judicial exception to the technological field of electric power distribution.  With respect to the additional elements of a Central Processing Unit (CPU), a memory,  a player behavior predicting unit, an operating generator predicting unit, a power generation behavior predicting unit, a market physical restriction predicting unit, a market predicting unit, a trading area fragmentation predicting unit, and a market price predicting unit, these additional elements represent generic computer components and are recited at a high level of generality, such that they amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  Therefore the claim is directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claim recites a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements of one or more interconnection lines, one or more generators, amount to generally linking the use of a judicial exception to a particular technological environment or field of use, while the additional elements of a Central Processing Unit (CPU), a memory,  a player behavior predicting unit, an operating generator predicting unit, a power generation behavior predicting unit, a market physical restriction predicting unit, a market predicting unit, a trading area fragmentation predicting unit, and a market price predicting unit, amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The analysis of step 2B results in the same conclusion, therefore the claim is not patent eligible.
As per claim 3, claim 3 only further narrows the abstract idea of claim 1, and contains the additional element of a trading area fragmentation unit.  With respect to Step 2A prong 2, and Step 2B of the 2019 PEG, the trading area fragmentation unit represents a generic computer component, and therefore amounts to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claim is therefore directed to an abstract idea and does not amount to significantly more than the abstract idea.  The claim is therefore not patent eligible.
As per claim 4, claim 4 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.  
With respect to the revised Step 2A Prong 1 of the 2019 PEG, the limitations of: determines a dominant attribute, which is a factor of generating the pattern of market fragmentation in each time range through determination tree learning, calculates occurrence probability of the pattern of market fragmentation based on a member existing in a terminal node generated through the determination tree learning, and instructs… to notify a user of the calculated occurrence probability, as drafted covers mental processes. That is, the process of determining a dominate attribute, calculating an occurrence probability, and notifying a user are concepts that can be performed in the human mind (including an observation, evaluation, judgment, opinion) or with pen and paper. The claim therefore recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, the claims recite the additional elements of a trading area fragmentation predicting unit and a notifying device.  The additional elements of a trading area fragmentation predicting unit and a notifying device represent generic computer components and are recited at a high level of generality, such that they amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  Therefore the claim is directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claim recites a judicial exception that is, not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements of fragmentation predicting unit and a notifying device amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The analysis of step 2B results in the same conclusion.  The claim is therefore not patent eligible.
As per claim 5, claim 5 only further narrows the abstract idea of claim 1 and contains no new additional elements that would with either integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.  The claim is therefore not patent eligible.
As per claim 6, claim 6 only further narrow the abstract idea of claim 1, and contains the additional elements of a trading area fragmentation predicting unit and a notifying device.  Per the analysis under Steps 2A Prong 1, and Step 2B, the additional elements of a trading area fragmentation predicting unit and a notifying device, represent generic computer components, and therefore amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claim is therefore directed to an abstract idea and does not amount to significantly more than the abstract idea.  The claim is therefore not patent eligible.
As per claim 7, claim 7 only further narrows the abstract idea of claim 1 and contains no new additional elements that would with either integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.  The claim is therefore not patent eligible.
As per claim 8, claim 8 only further narrows the abstract idea of claims 1 and 7 and contains no new additional elements that would with either integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.  The claim is therefore not patent eligible.
As per claim 9, claim 9 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.  
With respect to the revised Step 2A Prong 1 of the 2019 PEG, the limitations of: calculates a bidding price based on a prediction result…a market price prediction value…and an own company power generation cost, as drafted cover certain methods of organizing human activity.  That is, calculating a bidding price based on a market price prediction, and a company power generation cost, represent commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  The claim therefore recites an abstract idea.  
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, the claims recite the additional elements of a memory that further comprises instructions executable by the CPU, a bidding planning unit, a trading area fragmentation predicting unit, and a market price predicting unit.  These additional elements represent generic computer components and are recited at a high level of generality, such that they amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  Therefore the claim is directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claim recites a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements of a memory that further comprises instructions executable by the CPU, a bidding planning unit, a trading area fragmentation predicting unit, and a market price predicting unit, amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The analysis of step 2B results in the same conclusion.  The claim is therefore not patent eligible.
As per claims 10, 11, and 12, these claims only further narrow the abstract idea of claims 9 and 1, and contain no new additional elements that would with either integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.  The claim is therefore not patent eligible.
As per claim 13, claim 13 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.  
With respect to the revised Step 2A Prong 1 of the 2019 PEG, the limitations of: calculates a power supply amount of the prediction target period by predicting a generator to be operated in the future based on attribute information which can be a factor of power generation, as drafted covers mental processes.  That is, the process of calculating a power supply amount by predicting a generator to be operated is a concept that can be performed in the human mind (including an observation, evaluation, judgment, opinion) or pen and paper.  The claim therefore recites an abstract idea.
As per the analysis under Steps 2A Prong 1, and Step 2B, the additional elements of a player behavior predicting unit and a power generation behavior predicting unit represent generic computer components, and therefore amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claim is therefore directed to an abstract idea and does not amount to significantly more than the abstract idea.  The claim is therefore not patent eligible.
As per claim 14, claim 14 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.  
With respect to the revised Step 2A Prong 1 of the 2019 PEG, the limitations of:: predicts the empty capacity of the one or more interconnection lines based on an interconnection line planned value and a power interchange between the plurality of areas prediction value, as drafted covers mental processes.  That is, the process of predicting an empty capacity of interconnection lines based on planned values and a power interchange, are concepts that can be performed in the human mind (including an observation, evaluation, judgment, opinion) or pen and paper.  The claim therefore recites an abstract idea.
As per the analysis under Steps 2A Prong 1, and Step 2B, the additional elements of a memory further comprises instructions executable by the CPU, a power trading assistance device, and an interconnection line empty capacity predicting unit, represent generic computer components, and therefore amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claim is therefore directed to an abstract idea and does not amount to significantly more than the abstract idea.  The claim is therefore not patent eligible.
As per claim 15, claim 15 contains the same abstract idea as claim 1, as well as the additional elements of one or more generators and one or more interconnection lines.  As per the analysis under Steps 2A Prong 1, and Step 2B, the additional elements of one or more generators and one or more interconnection lines amount to generally linking the use of a judicial exception to a particular technological environment or field of use. In this instance, linking the use of a judicial exception to the technological field of electric power distribution. In addition, the additional elements do not contain an improvement to a technology or technical field nor do they represent a particular machine.  The claim is therefore directed to an abstract idea and does not amount to significantly more than the abstract idea.  The claim is therefore not patent eligible.

Allowable Subject Matter
As was indicated in the Final Office Action issued on 01/14/2022, claims 1, 3-15 would be allowable subject matter if claims 1, 3-15 were rewritten to overcome the 35 U.S.C 101 rejection as set forth in this Office Action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN G WEBSTER whose telephone number is (303)297-4446. The examiner can normally be reached Monday-Friday 8:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN G WEBSTER/Examiner, Art Unit 3628                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625